Title: To George Washington from Michael Connolly, 24 June 1783
From: Connolly, Michael
To: Washington, George


                  
                     Sir
                     24th June 1783.
                  
                  We have Accidentally heard that an Order was publish’d some time since for a return of those Officers who meant to avail them selves of the Option left them by his Excellency in his Order of the 6th Inst. in order that Subsistance Money might be drawn for them for the ensuing Month.  Whether Colo. Cortlandt who has been in Camp has made the return or not we do not know—but lest he should not, we beg leave to return to you the Names of such of the Officers who we know are waiting in & about Camp and mean to avail themselves of the indulgence.
                  There may be Others but as Colo. Cortlandt is gone out of Camp at present & they have never Acquainted us of their intentions we cannot name them.  we are with esteem Your Excellency’s most Obdt Servt
                  
                     Michl Connolly Lt & P.M.
                     Israel Smith Capt. & Agent
                     For the 2d N.Y. Regt
                     
                  
                  
                     CaptainWright.Capt.HamtramckVandeburghFowlerSmith, AgentLtConnolly P. MasterJohnsonWoodruffSurgeonMinnamMatePrior—
                               


                     
                  
               